Opinion
REGAN, J.
This is a companion case to Childress v. Municipal Court, ante, page 611 [87 Cal.Rptr. 383],
*617The facts arid procedural background are essentially the same and repetition is not necessary.
The People also bring this appeal from the order of the superior court finding the seized films not obscene, and restraining the district attorney and municipal court from prosecuting the respondent for a violation of section 311.2 of the Penal Code. The People raise the same two arguments on appeal as they did in Childress.
Our decision herein is necessarily controlled by our holding in Childress, supra, ante, page 611.
Accordingly, the order granting the writ of prohibition is reversed, and the case is remanded to the municipal court.
Pierce, P. J., concurred.
A petition for a rehearing was denied July 8, 1970, and the petition of the plaintiff and respondent for a hearing by the Supreme Court was denied August 5, 1970.